Citation Nr: 1453461	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected traumatic brain injury disability.

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected internal derangement of the left temporomandibular joint (TMJ).

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected right shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran filed a timely substantive appeal in June 2012.  38 C.F.R. § 20.202 ("A Substantive Appeal consists of a properly completed VA Form 9...or correspondence containing the necessary information.").  The May 2012 Statement of the Case (SOC) addressed eight issues, but, in his substantive appeal, the Veteran did not indicate any intent to appeal all of those issues.  Id. ("If the Statement of the Case and any prior Supplemental Statements of the Case addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.").  Instead, the Veteran set forth very clear and cogent allegations of factual or legal error with respect to each of the four issues listed above, but not with respect to any of the other four issues adjudicated in the SOC.  The Board finds that the Veteran has limited his appeal to the four issues listed above.

The Board also notes that an August 2012 filing by the Veteran's mother mentioned clear and unmistakable error (CUE).  The Veteran had not filed a power of attorney (POA) appointing his mother as his personal representative.  In fact, at that time, he was being represented by the Iowa Department of Veterans Affairs pursuant to a June 2012 POA.  Only one organization or representative will be recognized at one time in the prosecution of a particular claim and, with exceptions not applicable here, "all transactions concerning the claim will be conducted exclusively with the recognized organization, representative, agent, or attorney of record until notice of a change, if any, is received by the appropriate office of the VA."  38 C.F.R. § 14.631(e)(1).  For this reason, the communication from the Veteran's mother was not a valid claim made on behalf of the Veteran.  Id.; see also 38 C.F.R. § 3.155 ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.").

In any case, the August 2012 filing appears to challenge VA's reliance on a January 2011 report of a VA examination which, the Veteran previously alleged, was not actually conducted.  In considering the merits of this appeal, the Board must weigh the evidence and determine the adequacy of examinations, so the weight to be afforded the challenged January 2011 VA examination and its adequacy with respect to the issues on appeal are factual determinations currently before the Board.  Because the Board has reconsidered all of the evidence, including the challenged examination, in resolving the merits of the Veteran's claims, the doctrine of CUE is not applicable to resolution of the current appeal of the RO's determinations.  To the extent the filings by the Veteran and his mother are intended to raise some other alleged error, the Board finds the allegations of CUE are not sufficiently specific to warrant consideration at this time.  See Robinson, 557 F.3d at 1360-61 (discussing "critical features of CUE claims" including the need for specificity in raising them).

The Veteran does not currently have a representative.  The most recent VA Form 21-22 on file appointed the Iowa Department of Veterans Affairs as his representative effective June 2012.  However, the Iowa Department of Veterans Affairs made a request in October 2012 to withdraw as the Veteran's representative.  The request was submitted prior to the May 2013 certification of the appeal to the Board of Veterans' Appeals.  See 38 C.F.R. §§ 14.631(c), 20.608.  The RO accepted the withdrawal and the Veteran has not challenged it, so the Board need not further discuss the circumstances of the withdrawal.


FINDINGS OF FACT

1.  The residuals of the Veteran's service-connected TBI include moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

2.  The Veteran's internal derangement of the left TMJ results in a limitation of motion of the TMJ articulation to 40mm, with hyperarticulation, some episodes of temporary locking, and no more than moderate loss of masticatory function.

3.  The Veteran's right shoulder disability is manifested by limitation of motion of the right arm to 140 degrees extension and 140 degrees abduction, with some functional limitations due to pain and weakness.  The Veteran experiences flare-ups with overhead motion and lifting resulting in additional pain and weakness.

4.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

2.  The criteria for a rating higher than 10 percent for internal derangement of the left TMJ have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2014).

3.  The criteria for a rating higher than 10 percent for a right shoulder disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024 and 5201 (2014).

4.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Traumatic Brain Injury (TBI)

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service connected residuals of a TBI that was sustained during active service.  In December 2010, the Veteran filed a claim for residuals of in-service head trauma.  In June 2011, the RO granted service connection for headaches as residuals of the claimed head trauma and a noncompensable rating, effective November 29, 2010, the day after his discharge from active service.  In a July 2011 rating decision, the RO granted service connection for a mood disorder and assigned a 10 percent rating, also effective November 29, 2010.  In a December 2011 rating decision, the RO granted service connection for residuals of TBI (in addition to a separate, noncompensable rating for headaches and the separate rating for a mood disorder) and assigned a 10 percent disability rating effective November 29, 2010.  In that same decision, the RO assigned an increased evaluation of 50 percent for the service-connected mood disorder effective November 29, 2010.  The Veteran appealed all of these evaluations via a January 2012 Notice of Disagreement (NOD).

In a May 2012 decision, a Decision Review Officer increased from 10 percent to 30 percent the initial evaluation assigned for service-connected headaches.  A May 2012 Statement of the Case (SOC) readjudicated the evaluations for each of the service-connected conditions and confirmed initial evaluations of 10 percent for residuals of TBI, 30 percent for headaches, and 50 percent for a mood disorder.  These initial evaluations were all assigned effective November 29, 2010.

Residuals of TBI are evaluated under Diagnostic Code 8045.  38 C.F.R. § 4.124a (2014).  The criteria under Diagnostic Code 8045 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral dysfunction, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others may.  Symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, even if that diagnosis is based on subjective symptoms should be evaluated separately, rather than evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Under DC 8045, emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  Residuals not listed here that are reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The regulations direct the adjudicator to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1) to the Diagnostic Code explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation may not be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation should be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation for each condition may be assigned.

Note (2) indicates that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3) explains "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) notes that the terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0 - No complaints of impairment of memory, attention, concentration, or executive functions. 

1 - A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2 - Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3 - Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total - Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0 - Normal. 

1 - Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2 - Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3 - Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total - Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0 - Social interaction is routinely appropriate. 

1 - Social interaction is occasionally inappropriate. 

2 - Social interaction is frequently inappropriate. 

3 - Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0 - Always oriented to person, time, place, and situation. 

1 - Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2 - Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3 - Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total - Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0 - Motor activity normal. 

1 - Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2 - Motor activity mildly decreased or with moderate slowing due to apraxia. 

3 - Motor activity moderately decreased due to apraxia. 

Total - Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

0 - Normal.

1 - Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2 - Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3 - Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total - Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: 

0 - Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. 

1 - Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2 - Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0 - One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are:  Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1 - One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2 - One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3 - One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0 - Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1 - Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2 - Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3 - Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total - Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

See 38 C.F.R. § 4.124a , Diagnostic Code 8045.

As discussed in the Introduction, the Veteran has not appealed the 30 percent evaluation of his headaches or the 50 percent evaluation of his mood disorder.  Because the Veteran has been awarded separate ratings for these conditions, the Board will not consider, in determining the proper evaluation for TBI, the migraines or the emotional/behavioral dysfunction caused by his mood disorder.  Id. 

In determining the actual degree of disability with respect to the residuals of TBI, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his or his mother's lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and his mother, both of whom lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's and his mother's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran has undergone several VA examinations, including most relevantly to his TBI claim, in January 2011, June 2011, and November 2011.  The January 2011 VA general medical examination was performed by Dr. I.M.  The Veteran has alleged various irregularities in the conduct of and reporting on that January 2011 VA examination.  See, e.g., June 2011 Report of Contact ("The Veteran claims this doctor never even rose from his chair.....Veteran received a letter...[which] seems to acknowledge there was a problem...").  He has argued that the January 2011 VA examination report completed by Dr. I.M. should not be considered in evaluating his disabilities.

In comparing the January 2011 VA general medical examination report completed by Dr. I.M. to other reports and contemporaneous records, including the January 2011 TBI consultation for the January 2011 examination, Dr. I.M.'s report appears to be an outlier.  For example, the report indicates no depression, no anxiety, no memory problems, no loss of control, no sleep impairment, and no impairment of judgment, but the neurologist identified problems with memory and attention, irritability, and depression while the psychiatrist noted likely deficits in attention, concentration, memory, visuospatial/construction skills and cognitive processing speed along with impaired judgment and problems with social interactions.  The psychiatrist noted anxiety and depression. Dr. I.M. indicated that the Veteran had initially suffered a concussion that caused occasional headaches but otherwise had "resolved" and caused no further problems.  The neurologist's report, however, indicates that the Veteran's medical picture was complicated by multiple symptoms, that a January 2011 consultation between the neurologist and a VA psychologist indicated the need for further evaluation, and that the Veteran continued to experience functional impacts as a result of the TBI.  The psychologist's report was consistent with the neurologist's report and suggests to the Board that Dr. I.M.'s conclusions were unreliable.  Later evaluations of the Veteran's TBI residuals, including a June 2011 report by the same neurologist, also cast the observations and opinions of Dr. I.M. into serious doubt.

Given the fact that the January 2011 VA general medical examination by Dr. I.M. contains findings in marked contrast to those made by specialists in neurology and psychology, particularly in light of the Veteran's allegations, the Board assigns the January 2011 VA general medical examination report no probative weight.  Owens, 7 Vet. App. at 433; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (describing factors to be considered in assigning probative weight to medical opinions).

The remaining medical evidence supports a finding that the Veteran's symptoms cause a "level 3" impairment in at least one category which warrants a 70 percent rating.

As already noted, the neurologist who examined the Veteran in January 2011 identified problems with memory and attention.  However, he did not opine as to the severity of the symptoms or their impact, only indicating that objective testing seemed possibly inconsistent with the Veteran's general recall and interaction during the history portion of the exam.  The VA psychologist who examined the Veteran in January 2011 indicated moderate to severe symptoms that negatively affected his relationships and "slow[ed] his adjustment to civilian life."  

In June 2011, the Veteran underwent an evaluation for TBI.  The examining VA neurologist opined that the Veteran's difficulties with poor concentration, forgetfulness, impaired decision-making, slowed thinking, feeling anxious, irritability, and poor frustration tolerance each warranted a rating of "Severe 3."  While the examiner again noted that the "severe" memory problems seemed contrary to the Veteran's recall ability during the history portion of the examination, he did not provide a similar caveat for the other deficiencies that he indicated were "severe".  In addition, and importantly, the June 2011 VA examiner (a neurologist) opined that the Veteran's "severe" cognitive dysfunction (e.g. poor concentration, impaired decision-making, slowed thinking) was "not explained by mental health issues."

A November 2011 VA examination reached a similar conclusion regarding the severity of the Veteran's deficits of memory, attention, concentration, and executive function.  Specifically, the examiner indicated the Veteran's impairments met the level 3 criteria:  "Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment."  While the November 2011 VA examiner did not opine that any other impairments met the level 3 criteria, the applicable regulations specifically provide that the assignment of a disability rating for TBI should be based on "the level of the highest facet.....For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet."  38 C.F.R. § 4.124a, DC 8045.

Both the June 2011 and November 2011 VA examinations include findings that support finding a level 3 impairment of memory, attention, concentration, executive functions.  There is additional private medical evidence in support of this finding.  In particular, a September 2011 examination by a private examiner indicated some physical abnormalities in the Veteran's "frontal areas [of the brain] subcortically" that are probably related to his in-service concussions.  The private examiner opined that the Veteran had memory and behavioral problems, as well as mood and decision-making dysfunction.  The private examiner's findings are consistent with the findings of the VA examiners.

A level 3 impairment would warrant a 70 percent disability rating.  There is no medical evidence against this finding.

However, the Board is aware that at least some of the Veteran's symptoms have been attributed to his mood disorder and have been relied upon to assign a 50 percent evaluation for that condition.  The November 2011 VA examination included a psychiatric evaluation as well.  That examiner specifically opined that the symptoms attributable to TBI could not be differentiated from those attributable to the mood disorder.  Therefore, it is impossible for the Board to say which symptoms are attributable to the mood disorder and which to TBI.  In such case, the higher evaluation (here the 70 percent evaluation for TBI) must be assigned.  38 C.F.R. § 4.124a, DC 8045, Note 1.

The explanation for the assignment of a 50 percent rating for a mood disorder indicates that the symptoms relied upon were "anxiety, depressed mood, memory loss, and unprovoked irritability with periods of violence."  See December 2011 Rating Decision; see also May 2012 SOC.  Although these symptoms overlap, to some degree, with the severe impairments found in both the June 2011 and November 2011 TBI evaluations, the symptoms are not identical.  The diagnostic code applicable to TBI indicates that there are three "main areas of dysfunction", one of which is cognitive and another which is "emotional/behavioral."  DC 8045 specifies that emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  Here, there is a diagnosis of mood disorder and, so, a separate evaluation of the emotional/behavioral dysfunction is appropriate pursuant to the express directive of DC 8045.

In any case, the Board finds that the medical evidence supports two separate ratings for the mood disorder (a currently assigned 50 percent rating that is not on appeal) and a 70 percent rating for TBI based on a level 3 cognitive impairment.  The cognitive impairments alone support the 70 percent rating for TBI.  See June 2011 VA Examination (TBI Evaluation) (indicating that the cognitive impairments were not due to mental health condition).  Even setting aside the cognitive impairments, the functional impacts of the emotional/behavioral dysfunctions (primarily anxiety, depression, and irritability) warrant a 50 percent rating under DC 9435 for the Veteran's service-connected mood disorder.  In other words, the Board finds that the separate ratings for cognitive impairments and emotional/behavioral impairments do not result in improper pyramiding (i.e. evaluation of the same manifestation under different diagnoses).  38 C.F.R. § 4.14.  The cognitive deficits evaluated as severe are distinct from the moderate functional impacts caused by the emotional and behavioral symptoms of depression, anxiety, and irritability.  Separate ratings are warranted.

Also, the Board finds that the 70 percent rating being assigned for TBI does not duplicate the symptoms of the Veteran's headaches for which he has been assigned a 30 percent rating under 38 C.F.R. § 4.124a, DC 8100.  Again, DC 8045 specifically provides that "any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache...," should be evaluated separately.  Thus, under the explicit terms of DC 8045, the Veteran is entitled to separate evaluations for the residuals of his TBI and for his headaches.

In summary, the Board will not disturb the 50 percent evaluation assigned for the mood disorder or the 30 percent evaluation assigned for service-connected headaches, but will assign a separate initial evaluation of 70 percent for residuals of TBI.

With respect to the only higher evaluation, namely a 100 percent schedular rating for "total" impairment due to TBI, the Board notes that the Veteran has not alleged a total impairment due to TBI under the DC 8045 criteria.  In fact, the Veteran indicated in his June 2012 substantive appeal that he believed the medical evidence supported a 30 percent rating for TBI.  Incidentally, there is no 30 percent evaluation under DC 8045 for residuals of TBI.  Regardless, the Veteran has not alleged symptoms warranting an evaluation of "total" impairment under DC 8045 due to TBI and has not argued that he is entitled to a 100 percent schedular rating for that condition.  Moreover, there is no medical evidence supporting an evaluation of total impairment under the schedular criteria.  As discussed above, the highest level of impairment found by any of the examiners was "severe".  The evidence does not support a 100 percent schedular rating for TBI.

The Board grants entitlement to an initial 70 percent rating, but no higher, for the Veteran's service-connected TBI.  38 C.F.R. § 4.124a, DC 8045; Gilbert, 1 Vet. App. at 53-56.

Internal Derangement of the Left TMJ

The Veteran's TMJ is currently rated at 10 percent under 38 C.F.R. § 4.150, DC 9905.  He seeks a higher rating.

Under DC 9905, a 10 percent rating is assigned where there is either 31 to 40 mm of motion of the inter-incisal range of the temporomandibular articulation or 0-4 mm of lateral excursion.  A 20 percent rating is assigned where there is 21 to 30 mm of motion of the inter-incisal range of the temporomandibular articulation.  A 30 percent rating is for indicated when the inter-incisal range of temporomandibular articulation is limited to 11 to 20 mm, and a 40 percent rating is assigned when the motion of the temporomandibular articulation is limited to 0 to 10 mm.

A note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion; and because a 10 percent rating is the highest schedular rating for lateral excursion, it will not be discussed in light of the fact that the Veteran is already receiving a10 percent rating for his limitation of temporomandibular function.

A review of the record shows that the Veteran has been seen regarding his jaw on a number of occasions during the course of his appeal, including at several VA examinations.  On these occasions, the Veteran consistently demonstrated at least 40mm of motion of the inter-incisal range of the temporomandibular articulation.

For example, at a VA examination in January 2011, the Veteran was able to open to 48 mm.  In May 2011, he was able to open to 40mm with no further limitations after repetitive testing.  In June 2011, the Veteran underwent a VA examination at which he was able to open his mouth to 48 mm between incisors.   The June 2011 VA examiner indicated that the dental examination resulted in findings that were within normal limits in all respects.  The VA examiner did note the Veteran's complaints of "locking", but also observed that the Veteran "seemed to hyperarticulate his jaw purposely during the exam which may be causing his right sided TMJ discomfort."

In short, on each occasion the range of motion of the Veteran's jaw was measured, he was able to open it to at least 40mm, which would be consistent with a noncompensable rating.

The Veteran in this case is rated at 10 percent for his TMJ dysfunction in recognition that while the Veteran was able to reach 40+mm of opening, he had some subjective complaints of pain and other functional limitation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even considering functional limitation, a rating in excess of 10 percent does not appear to be warranted.

Reviewing the range of motion tests, repetitive motion did not further limit the Veteran during his appeal.  The Veteran was noted to experience flare-ups, but while the pain may increase on such occasions, it is not shown that the Veteran was functionally limited to movement less than 40mm in his jaw.  The May 2011 examination by a VA oral surgeon noted that, "[u]pon maximum opening, the patient initially required manual manipulation which was followed by a very loud pop."  However, he was able to open to 40mm thereafter with "no problems."  

The Board has reviewed the Veteran's complaints.  In his June 2012 substantive appeal, the Veteran wrote that he occasionally experienced hyper-articulation resulting in his jaw locking open.  The Veteran is currently rated at 10 percent disabled due to his TMJ disability to acknowledge the pain and functional limitation due to the hyper-articulation and occasional locking.  However, these functional limitations do not more closely approximate the criteria for any higher rating, including an inter-incisal range of motion of less than 31mm or the functional impacts typical of that limitation of motion.

Rating by analogy to DC 9903 or DC 9904 is not warranted.  In order to obtain a higher rating under either of those diagnostic codes, the Veteran would have to have functional limitations approximating those caused by either "severe" nonunion of the mandible or "severe displacement" resulting from malunion of the mandible.  Those diagnostic codes each have a note indicating that the determination of severity is "dependent upon degree of motion and relative loss of masticatory function."  The Board finds that the evidence indicates the Veteran's loss of masticatory function is, at most, moderate.  While there are medical records indicating that his condition has been treated with an altered diet, the record also documents that he continues to eat "all types of foods."  See January 2011 VA Examination (Dental).  The Board finds that the greater weight of the evidence establishes that the impairment in masticatory function is, at most, moderate.  

Additionally, to the extent that the Veteran's TMJ disability triggers headaches, he is currently service connected for headaches with a separate 30 percent evaluation.  38 C.F.R. § 4.14.

A rating in excess of 10 percent for internal derangement of left TMJ is not warranted.  38 C.F.R. § 4.150; Gilbert, 1 Vet. App. at 53-56.

Right Shoulder

The RO granted service connection for a right shoulder disability effective the day following his discharge from active service and assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, DCs 5024 (Tenosynovitis) and 5201 (limitation of motion of the arm).  The Veteran appealed that decision and asserts that his symptoms warrant a higher initial rating.  He claims his relevant symptoms include less movement than normal, weakened movement, pain on movement, and intermittent subscapular click or crepitus with elevation and abduction above 90 degrees.  See, e.g., June 2012 Substantive Appeal.  He also notes the following positive tests:  impingement test, empty-can test, external rotation test, lift-off subscapularis test, and testing of mechanical symptoms.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The Veteran was service-connected under DC 5024 which relates to tenosynovitis.  A note after that diagnostic code states:  "The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002."  38 C.F.R. § 4.71a, Schedule of Ratings - Musculoskeletal System.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Diagnostic Codes applicable to a rating of the shoulder are located between 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (see e.g., March 2011VA Examination), so the ratings for impairments to the "major" arm are applicable and only they will be set forth below.

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 30 percent rating is assigned for the dominant arm when the ankylosis is favorable, with abduction to 60 degrees such that a person can reach his mouth and head; a 40 percent rating is assigned the dominant arm when the ankylosis is considered to be intermediate, that is between favorable and unfavorable; a 50 percent rating is assigned the dominant arm when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the dominant arm is limited to shoulder level; while a 30 percent rating is assigned when the maximum range of motion is limited to midway between side and shoulder level; and a 40 percent rating is assigned when range of motion of the dominant arm is limited to 25 degrees from the side.

Under Diagnostic Code 5202 for other impairment of the humerus, when there is malunion of the humerus of the dominant arm, a 20 percent rating is assigned with moderate deformity and a 30 percent rating is assigned for marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, while a 30 percent rating is assigned with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the dominant arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the dominant arm; and an 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the dominant arm.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In determining the actual degree of disability with respect to the Veteran's shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his or his mother's lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and his mother, both of whom lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's and his mother's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

With respect to medical evidence, the Board has available several VA examinations, VA treatment records, and private treatment records.  The first VA examination of the Veteran's right shoulder was conducted in January 2011 by Dr. I.M.  The Board has previously discussed the Veteran's allegations regarding those inadequacies in that examination and the discrepancies between the overview of psychiatric/TBI symptoms provided in Dr. I.M.'s report and the other records.  There is a similar discrepancy with respect to the right shoulder.  In his January 2011 report, Dr. I.M. indicated there were no current symptoms and no flare-ups and described the Veteran as having "full range of motion" of the shoulder.  As will be discussed further below, other records show flare-ups, pain, weakness, and some limitation of motion.  The Board assigns the January 2011 VA general medical examination report no probative weight.  Owens, 7 Vet. App. at 433; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (describing factors to be considered in assigning probative weight to medical opinions).

VA treatment records indicate subjective complaints of pain and weakness in the right shoulder, as well as documentation that the range of motion in his right shoulder, although within normal limits, is less than demonstrated in his left shoulder (described as "excess" motion).  See, e.g., September 2011 VA Orthopedic Surgery Note.  The VA orthopedic surgeon recommended physical therapy to reduce the Veteran's symptoms and to "make him more functional."  Id.

At a March 2011 VA examination, the Veteran demonstrated no limitations of motion on the left (e.g. elevation 180 degrees), but the following ranges of motion on the right:  Elevation: 170 degrees (passive), 165 degrees (active and after repetition); Abduction:  170 degrees (passive), 165 degrees (active and after repetition); Internal rotation: 70 degrees (passive, active, and after repetitions; 90 degrees is normal); External rotation 90 degrees (passive, active, and after repetitions; 90 degrees is normal).  The Veteran reported functional limitations due to pain and weakness with overhead motion and lifting.  The examiner opined that "there is functional impairment with limited motion" and that "[t]here is additional functional impairment due to pain and pain on repeated use."

The Veteran underwent another VA examination of his shoulder in June 2011.  The examiner documented the Veteran's report of pain and weakness in the right shoulder, including flare-ups after mowing the lawn and painting overhead.  The examination revealed significant tenderness and some swelling overlying "the levator scapula insertion upon the right scapula border."  The examiner noted reduced right supraspinatus strength.  The examiner otherwise found strength and range of motion normal, albeit with complaints of pain.  Impingement signs were negative, but Hawkin's sign was positive on the right (indicating a secondary impingement).  The examiner noted that the location of the reported pain during his examination (i.e. posterior aspect) was not the same location of pain reported during the March 2011 examination (i.e. rotator cuff and biceps).

A November 2011 VA examination resulted in findings of limited range of motion in the right shoulder as follows:  Flexion - 150 degrees with objective evidence of painful motion at 140 degrees; Abduction - 150 degrees with objective evidence of painful motion at 140 degrees.  After repetitive testing of the right shoulder, flexion was 150 degrees and abduction was 150 degrees.  The examiner opined that the Veteran had functional loss or impairment of the right arm characterized by less movement than normal, pain on movement, and weakened movement.  The examiner indicated 4/5 strength in flexion and abduction of the right shoulder with 5/5 strength of the left shoulder.  The examiner indicated the Veteran did not have ankylosis of the right shoulder.  He also noted the Hawkins' impingement test, the empty can test, the external rotation/infraspinatus strength test, and the lift-off subscapularis test were all positive.  The examiner specifically found that there had been no dislocation of the glenhumeral (scapulohumeral) joint and that there were no abnormalities or impairments of the clavicle or scapula, such as malunion, nonunion or dislocation.  The examiner did note the presence of subscapular click or crepitus with elevation and abduction of the right shoulder above 90 degrees.  The examiner opined, with respect to the right shoulder, that there was functional impairment with limited motion and additional functional impairment due to pain and pain on repeated use.  Imaging results indicated arthritis of the right shoulder.

Private treatment records (physical therapy) from September 2011 indicate some limitation of motion of the right shoulder due to pain "on end ranges."  The private physical therapist indicates that range of motion "is close to full" but there is 4+/5 strength of internal and external rotation, including "quite a bit of pain with external rotation."  The physical therapist documented muscle spasms and crepitus in the right interscapular region.  The physical therapist's notes document therapy sessions through October 2011 and continue to document some limitations on range of motion as well as pain and weakness.  The private treatment records also document complaints of tingling or numbness in the fingers.

The Board finds that the medical evidence does not approximate the criteria for any rating higher than 10 percent.  The RO assigned the 10 percent rating based on functional impairments due to limitations of motion, pain, and weakness that, while well-documented, did not meet the criteria for the lowest, 20 percent, schedular rating for limitations of range of motion.  See May 2012 SOC.  The Board also finds that the Veteran does not meet, or more closely approximate, the criteria for a compensable, schedular evaluation.

With respect to ratings based on impairments other than limitations of range of motion (i.e. DCs 5202 and 5203), the Veteran does not allege he has any of these conditions and the medical evidence is wholly against finding he has any of those conditions.  Moreover, the Board finds that his impairments are most appropriately evaluated under the diagnostic codes relating to limitations on range of motion.  See, e.g., 38 C.F.R. § 4.71a, DC 5024 (specifically providing that the condition should be rated on limitation of motion).

The evidence is against finding that the Veteran has ankylosis of the shoulder joint and the Board finds that the functional impacts of his limited motion, pain, and weakness do not more closely approximate ankylosis of the shoulder joint.  Therefore, the Board will not assign a schedular rating under DC 5200.

In determining the appropriate rating, the Board will evaluate the medical evidence in light of the criteria under DC 5201 (limitation of motion of arm).  All range of motion testing establishes that the Veteran has at least 140 degrees of motion (flexion/extension and abduction) of the right shoulder.  The 20 percent criteria are applicable if range of motion is limited to "shoulder level" (i.e. 90 degrees).  See 38 C.F.R. § 4.71, Plate I (showing 90 degrees of extension/abduction at shoulder level) and DC 5201.  The Veteran's range of motion of 140 degrees (or more) well exceeds the criteria for a 20 percent rating.  In fact, elevation or abduction to 140 degrees is more than halfway between shoulder height (90 degrees) and straight up (180 degrees).  The Board notes that the medical evidence described above establishes additional functional impairments due to pain and weakness, but, while these factors support the 10 percent rating assigned by the RO, they do not support a higher, 20 percent rating.  The VA examinations establish that the Veteran is able to work overhead, such as by painting a ceiling, though such overhead use is hampered by pain and weakness and causes flare-ups.  These functional limitations do warrant a rating, but they do not more closely approximate the functional limitations associated with limitation of motion of the arm at shoulder level.

The Board acknowledges the indications in the record of crepitus and clicking at 90 degrees, but finds that these symptoms do not result in impairments more closely approximating the criteria for a 20 percent rating under DC 5201.  Rather, despite these symptoms, the Veteran is able to elevate and abduct to 140 degrees (including after repetitive use) and has a demonstrated ability to use his right arm in that position (although this may result in additional pain or a flare-up).  Similarly, the Board acknowledges the reduced strength (4/5) during extension and abduction of the right shoulder.  This too results in some functional impairment, but the resulting impairments do not more closely approximate the 20 percent criteria which contemplate limitation of motion to shoulder height.  Again, the Veteran is able to lift and use his arm well above shoulder height.

The Veteran has stated that October 2011 VA treatment records which discuss complaints relating to the Veteran's left shoulder actually relate to treatment for his right shoulder.  See January 2012 Notice of Disagreement (NOD).  Even assuming the Veteran is correct, the October 2011 VA treatment records do not conflict with the above findings.  Examination was "[n]egative except for the pain in his left [right?] shoulder associated with motion and numbness and tingling in his fingers associated with motion."  X-rays and MRIs were "insignificant for the most part, some tendinosis, but not remarkable."  These records do not reflect limitations of motion, pain, weakness, or functional impairments more serious than those described in the VA examinations relied upon above and in the private treatment records.  Whether viewed alone or in conjunction with the other medical evidence, the October 2011 VA treatment records do not establish that the disability picture relating to the Veteran's right shoulder more nearly approximates the criteria for any rating higher than 10 percent.

The Veteran also relies on the recommendation for future treatment consisting of "cortisone shots and/or surgical repair of the tendon."  The criteria for rating a disability are based on the effects of the disability upon the person's ordinary activity, i.e. the functional impact of the disability.  38 C.F.R. § 4.10.  Recommended treatment is not relevant to rating the current level of disability.  Rather, if the Veteran were to undergo surgery that required a month or more of convalescence, for example, he may then qualify for a (temporary, convalescent) total disability rating under 38 C.F.R. § 4.30.  See also 38 C.F.R. § 4.29 (Ratings for service-connected disabilities requiring hospital treatment or observation).  However, at this point, the need for surgery and the impact of any such surgery on his level of functioning is hypothetical.  Potential treatment options, except to the extent they reflect on current functioning or symptoms, are not relevant to the proper evaluation of a disability.  The Board's evaluation of the Veteran's right shoulder disability is based on the medical evidence reflecting the functional impairment caused by that disability during the appeal period.  The evaluation includes review of his service treatment records and other past records that are available, see 38 C.F.R. § 4.41, but does not involve an evaluation regarding the necessity or likely course of future treatment.

The Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected right shoulder disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to TBI, the VA examinations expressly addressed each of the schedular criteria and the assigned schedular rating is based on symptoms expressly contemplated by the schedular criteria (i.e. impairment of memory, attention, concentration, executive functions).  The Veteran has complained of symptoms including irritability, emotional lability, "rage episodes", anxiety, depression, attention deficits, and memory problems.  As discussed above, the emotional/behavioral dysfunctions were separately evaluated by the RO in assigning a 50 percent rating for a mood disorder.  But even considering those symptoms and the cognitive impairments, the 70 percent schedular rating for TBI would reasonably describe the Veteran's disability level and symptomatology.   In short, the Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

With respect to the service-connected internal derangement of the left TMJ, the condition is rated based on limitation of motion.  The Board has assigned a schedular evaluation based, in part, on limitations of motion.  In addition, the Board has evaluated the functional limitations associated with some excess motion (hyper-articulation) and pain in assigning a 10 percent schedular evaluation despite the evidence indicating that the Veteran's symptoms do not meet the criteria based solely on limitation of motion.  In any case, the Board has considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  38 C.F.R. §§ 4.40 and 4.45.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected internal derangement of the left TMJ.

The Veteran's right shoulder disability has been evaluated based on limitation of motion as well as the functional limitations caused by the limited motion, pain, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5024 and 5201; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran has alleged pain, weakness, limitation of motion, crepitus, clicking, and functional limitations caused by these symptoms.  The rating criteria, particularly when applied in the context of DeLuca and the regulations specifying how disabilities of joints are to be evaluated, expressly contemplate the Veteran's symptoms and reasonably describe his disability level.  The Board finds the schedular rating criteria are adequate to evaluate the Veteran's right shoulder disability.  In making this determination, the Board notes that the Veteran was assigned a 10 percent rating which is not expressly contemplated by DC 5201.  Rather, his service-connected right shoulder disability is rated under DC 5024 which specifically directs that the condition should be rated "as arthritis."  Arthritis, with which the Veteran has been diagnosed, is subject to a minimum 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5003.  The Board finds that the 10 percent rating is appropriate and that the schedular criteria, including the minimum 10 percent rating, reasonably describe the Veteran's level of disability due to his right shoulder disability.

Although the diagnostic codes applicable in this case allow for higher ratings for each of the conditions under consideration, the Board fully explained why the higher ratings were not warranted.  The Veteran is service-connected for a number of conditions, including conditions not expressly addressed above.  However, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating is now 90 percent.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected residuals of TBI, for service-connected internal derangement of the left TMJ, or for a service-connected right shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.



TDIU

The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for residuals of TBI now rated 70 percent disabling, for a mood disorder rated 50 percent, headaches rated 30 percent disabling, internal derangement of the left TMJ rated 10 percent disabling, a right shoulder disability rated 10 disabling, and hemorrhoids assigned a noncompensable rating.  These service-connected disabilities combine to a disability rating greater than 70 percent, so he meets the criteria for consideration of TDIU on a schedular basis during all periods on appeal.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran has not been employed since his discharge from the United States Navy.  See, e.g., October 2011 Statement by Veteran ("I remain unemployed since discharge.").  The record reflects that the Veteran completed high school and has some college-level education (at most one year).  See January 2011 Application for TDIU.  The Veteran also received training, such as aviation fundamentals and ABE "A" school, during his active service.  See, e.g., November 2011 DD 214.  In the Navy, the Veteran last served aboard an aircraft carrier with a primary specialty of "Aviation Boatswain's Mate (Electrician)".  Id.  The record does not reflect any employment prior to his military service.

The Board starts with the recognition that his combined disability of 90 percent indicates a quite significant impairment in the Veteran's earning capacity.  See 38 C.F.R. § 4.1 (disability ratings represent "as far as can practicably be determined the average impairment in earning capacity resulting from" a veteran's service-connected disabilities).  However, the relevant inquiry for purposes of determining entitlement to TDIU is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.   The Board finds the evidence is against any such finding.

The Board has already discussed its reasons for placing little weight on the January 2011 opinions of Dr. I.M.  To the extent the other VA examinations from January 2011, March 2011, and May 2011 contain any opinions regarding employability, they are against a finding of unemployability.  However, because the opinions are, at best, conclusory, the Board assigns them little probative value.  Nieves-Rodriguez, 22 Vet. App. at 302-304.

The June 2011 VA examinations by various specialists address employability and, uniformly, find little or no impact of service-connected disabilities on employability.  The June 2011 VA physician who conducted the general medical examination opined that there was no objective evidence that the Veteran's service-connected and nonservice-connected disabilities would cause unemployability.  The opinion warrants little probative weight.  First, it fails to separate service-connected and nonservice-connected disabilities.  Second, it is based on medical findings that have been rejected by specialists (e.g. "This patient does not have a TBI.", despite contemporaneous diagnosis of TBI, including current symptoms, by a neurologist).  The VA psychologist who examined the Veteran found only "a mild level of occupational and social impairment as a function of his mental health condition" and that he would "experience a decrease in work efficiency only during periods of significant stress."  This, however, conflicts with the finding of the RO that the Veteran suffers occupational and social impairment with reduced reliability and productivity as reflected by the 50 percent disability rating under DC 9435.  The Board gives little weight to these June 2011 opinions.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); Owens, 7 Vet. App. at 433; Nieves-Rodriguez, 22 Vet. App. at 302-304.

The neurologist who provided a June 2011 assessment noted that the residuals of TBI had "moderately" interfered with the Veteran's life in the areas of work, family, and friends.  This opinion is consistent with and supported by the remainder of the report and the other medical evidence of record, so the Board does assign it probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-304.

The November 2011 VA examination included a comprehensive evaluation of the Veteran's service-connected disabilities.  The examiner found that none of the Veteran's service-connected disabilities, alone, produced unemployability.  However, the examiner noted that the Veteran was likely precluded from working with any potentially dangerous machinery due to the residuals of his TBI, he would be restricted to only occasional work overhead due to his shoulder disability, and that his service-connected hemorrhoids had no effect on his occupational functioning.  The examining psychologist opined that the Veteran's mood disorder would not preclude him from seeking or maintaining gainful employment.  The VA psychologist explained that his ability to understand and follow instructions is not impaired, his ability to retain instructions and sustain concentration for simple tasks is only mildly impaired, his ability to sustain concentration to task persistence and pace is mildly impaired, his ability to respond appropriately to coworkers, supervisors or the general public is mildly impaired, and his ability to respond appropriately to changes in a work setting is mildly impaired.  The dental examiner opined that the service-connected TMJ disability would not preclude him from seeking or maintaining employment.  These opinions are supported by adequate facts and data, they are consistent with the other medical evidence of record, and they contain convincing reasoning.  The Board assigns them significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 302-304.

While the Veteran's combined disability rating is quite high (90 percent), the opinions of the medical professionals are wholly against a finding of unemployability.  With respect to TBI, despite the "severe" impairments warranting a 70 percent rating, the only medical opinions directly addressing functional impairments due to TBI indicate only mild or moderate effects.  The Board interprets the medical evidence as indicating that the TBI, particularly in combination with the mood disorder, produces moderate occupational impairments, but not total unemployability.  With respect to the remaining service-connected disabilities, medical professionals have consistently opined that each of them causes mild or no impairment in occupational functioning.  

The Board acknowledges that the combined effect of the service-connected disabilities would result in a greater impairment than the mild or moderate impairment caused by any one of them alone.  However, the Board finds that their combined effect would result in moderate, perhaps moderately severe, occupational impairment, but not total unemployability.  The Veteran retains the ability to perform basic manual labor, as long as the need for overhead reaching or lifting is minimal.  His cognitive, behavioral, and emotional deficits (including headaches) would have, at most, a moderate effect on his ability to perform the sort of tasks required by unskilled manual labor, for instance stocking shelves or performing janitorial work.  This finding is supported by the medical opinions summarized above and also by the fact that the Veteran continued to perform his duties as an Aviation Boatswain's Mate until his discharge.  In fact, the private physician who examined the Veteran in September 2011 noted that, although his pace of promotion slowed, he did advance in rank after his TBIs.

The Veteran has alleged that his service-connected disabilities render him unemployable, but has relied primarily on a list of his disabilities.  In an October 2011 statement, he stated that he is unable to perform manual labor, but his physical disabilities, as evaluated by medical professionals, are right shoulder (mild limitations, primarily relating to overhead work), TMJ disability (no occupational impact), and hemorrhoids (no occupational impact).  With respect to the deficiencies caused by his TBI, headaches, and mood disorder, medical and mental health professionals have opined that the limitations are, at most, moderate.  While the Veteran is competent to report the functional impact of his various disabilities, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), he has not described, with the exception of his nonservice-connected chronic diarrhea, how his disabilities affect his occupational functioning.  The Board finds that the Veteran's conclusion, unsupported by reasoning that connects facts or data with his opinion, has very little probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, to the extent that his opinion regarding the clinical significance of his symptoms conflicts with the opinions of the medical professionals, the Board finds the medical professional's opinion to be more objective, more thoroughly explained, and based on more reliable facts and data.  Owens, 7 Vet. App. at 433; Nieves-Rodriguez, 22 Vet. App. at 302-304.  In addition, the Veteran's conclusions are based partly on the effects of nonservice-connected conditions, such as chronic diarrhea.  See October 2011 Veteran Statement.  For all these reasons, the Board assigns little probative weight to the Veteran's opinions regarding his level of occupational impairment.

The Veteran has also submitted supportive statements from his mother.  Her substantive statements generally relate to the severity of the Veteran's symptoms, rather than directly to employability.  As noted above, the record does not reflect that she has any training and, so, she is not competent to offer medical opinions regarding the clinical significance of the Veteran's symptoms in the circumstances of this case.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  The Board, however, has considered her subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.  This is most evident with respect to the Veteran's irritability and memory problems, but the Board has adopted the physicians' opinions (including the VA neurologist's opinions) regarding the clinical significance of these symptoms and their impact on his employability.  While the symptoms she describes are certainly disconcerting and would reduce his level of occupational functioning, the Board finds, based on the available medical opinions, that the symptoms do not result in unemployability as that term is defined and used in the applicable regulations.

The Veteran's service-connected disabilities are relatively stable, well-controlled, and appear to have only a mild to moderate impact on his ability to perform the physical and mental acts required by employment in the occupations for which the Veteran's education, experience, and training suit him.  Van Hoose v. Brown, 4 Vet. App. at 363.  The medical opinions of record are all against the Veteran's claim of functional impacts sufficient to render him unemployable.  The Veteran has not identified functional impacts overlooked by the examining physicians, except for his reliance on nonservice-connected conditions, so the Board is primarily faced with evaluating competing opinions.  For all the reasons set forth above, the Board finds the medical opinions regarding employability more persuasive than the Veteran's and his mother's opinions.  See, e.g., Owens, 7 Vet. App. at 433.

The symptoms of the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The Veteran is not entitled to TDIU for any portion of the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreements with ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in June 2011, VA provided notice regarding the elements of the Veteran's claims currently on appeal, including for TDIU, as well as the assignment of effective dates and assignment of disability ratings.  VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in January 2011, March 2011, May 2011, June 2011, and November 2011.  In the discussion of the merits above, the Board noted apparent deficiencies in the January 2011 general medical examination.  The Board has not relied on that examination and, due to the alleged deficiencies, VA provided updated examinations for all of the relevant disabilities.  The examinations other than the January 2011 general medical examination are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA satisfied its duty to provide an adequate examination with respect to each of the claims on appeal.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating of 70 percent, but no more, for a service-connected traumatic brain injury disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for a service-connected internal derangement of the left TMJ is denied.

Entitlement to an initial rating in excess of 10 percent for a service-connected right shoulder disability is denied.

Entitlement to TDIU is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


